Citation Nr: 0515488	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  02-19 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include traumatic brain 
syndrome.

2.  Entitlement to an increased evaluation for tinnitus with 
dizziness, vertigo, and headaches due to acoustic trauma, 
currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to April 
1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  This decision denied a rating in 
excess of 10 percent for the veteran's tinnitus with 
dizziness, vertigo and headaches due to acoustic trauma.  As 
addressed below, the Board will stay this issue.  The Board 
previous determined that the veteran has initiated an appeal 
on the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for an 
acquired psychiatric disorder, to include traumatic brain 
syndrome.  The RO has not yet issued a Statement of the Case 
(SOC) on this issue, and the issue will be remanded to the RO 
for that step to be taken.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals (Board) which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once a final decision is reached on appeal 
in the Smith case, the adjudication of any tinnitus cases 
that have been stayed will be resumed.  


REMAND

The Board's remand in April 2004 instructed the RO via the 
Appeals Management Center to issue an SOC with respect to the 
claim seeking to reopen entitlement to service connection for 
an acquired psychiatric disorder, to include traumatic brain 
syndrome.  No SOC has yet been issued.  The Appeals 
Management Center responded to the remand indicating that 
they don't issue SOC's in cases like this and that the case 
needed to be sent to the RO for compliance.  
 
In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a veteran, as a mater of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  The Court 
also held that the Board errs in failing to ensure compliance 
with remand orders of the Board or the Court.  Id.  Because 
the RO has not yet issued an SOC with respect to the claim 
seeking to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
traumatic brain syndrome, that claim must be remanded.

The Board notes that, in a rating decision dated in August 
2001, the RO declined to reopen a claim for service 
connection for an acquired psychiatric disorder.  In 
correspondence received in January 2002, the veteran asserted 
that his service connected symptoms of tinnitus and headaches 
are actually a manifestation of a mental disorder such as 
traumatic brain syndrome or bipolar disorder.  The Board is 
of the opinion that the veteran has filed a Notice of 
Disagreement (NOD) with the RO's August 2001 denial of his 
claim to reopen service connection for an acquired 
psychiatric disorder, to include traumatic brain syndrome.  
However, the RO has not issued an SOC as to the denial of 
reopening a claim of service connection for an acquired 
psychiatric disorder and an appeal has not been perfected as 
to this issue.  The United States Court of Appeals for 
Veterans Claims (the Court) has held that where a Notice of 
Disagreement has been filed with regard to an issue, and an 
SOC has not been issued, the appropriate Board action is to 
remand the issue to the RO for the issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the Board has no alternative but to defer 
further appellate consideration of this issue and the case is 
REMANDED to the RO for the following:

The RO should issue an SOC with respect to 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service connection 
for an acquired psychiatric disorder, to 
include traumatic brain syndrome.  The 
veteran and his representative should be 
informed of the steps necessary to perfect 
an appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


